McCulloch, C. J. This is a controversy between two school districts of Boone County, Nos. 84 and 4, over the district school tax assessed against the St. Louis, Iron Mountain & Southern Railway Company on its roadbed and right of way located within the territorial boundaries of the first-mentioned district* J. C. Jones resided within the bounds of District No. 84, and owned a tract of land therein. During the year 1898 he obtained an order of the county court for educational purposes transferring his children and district school tax to District No. 4, which was an adjoining district. Subsequently the railway company constructed its railroad through District No. 84 and over and through Jones’s land, after having condemned and paid for a right of way over the land. In 1908 the county court made an order reciting the former order transferring Jones’s children and school tax to District No. 4, and directed that the school tax assessed in District No. 84 against the railroad property be changed to the other district and paid over to the use of the other district. District No. 84 instituted the present action in the chancery court to restrain the enforcement of the order of the county court and the consequent diversion of the school tax belonging to that district. The court rendered a decree in favor of plaintiff, and defendant appealed. The effect of the first order of the county court was merely to transfer the children of Jones and his district school tax to an adjoining district for educational purposes. Kirby’s Dig., § § 7639-7644- The order did not have the effect of transferring the land owned by Jones from one district, to another, nor of changing the boundary lines of the district so as to exclude it from the old district and include it in the new. A totally different method of procedure is provided by statute in case of proposed changes in the boundaries of school districts. Kirby’s Dig., § § 7540, .7544. Any change in the ownership of the property taxed released the school tax levied thereon from the further operation of the court order transferring Jones’s children and school taxes to another district, and left it free to be assessed in the school district wherein it was situated. Though the railway company acquired only an easement over the land, the fee remaining in the original owner, the property rights of the railway company were separate and distinct from the owner of the fee, and are separately taxed. The assessment for taxation of the property rights of the railway company in School District No. 84 was not affected’by the prior transfer of Jones’s school tax levied on the land out of which the railway company’s easement was carved. It follows, therefore, that the school tax of the railway company was properly assessed in District No. 84, and the order of the county court changing it to the other district was void. We are also of the opinion that a court of equity had jurisdiction to restrain the illegal diversion of the school tax. If the tax should, pursuant to the void order of the county court, be paid over to 'the credit of the other district and spent, the district to which it properly belonged would be remediless. The remedy at law is not complete, and a court of equity should interfere to give appropriate relief. The decree is affirmed.